SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 5, 2016 NUMEREX CORP. (Exact Name of Issuer as Specified in Charter) Pennsylvania 0-22920 11-2948749 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification Number) 3330 Cumberland Boulevard SE Suite 700 Atlanta, Georgia30339 (Address of principal executive offices) (770) 693-5950 (Registrant’s Telephone Number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.01 Changes in Registrant’s Certifying Accountant The Audit Committee of the Board of Directors (the “Audit Committee”) of Numerex Corp. (the “Company”) has completed a competitive process to review the appointment of the Company’s independent registered public accounting firm for the year ending December 31, 2016. As a result of this process, on April 5, 2016, the Audit Committee elected to engage BDO USA, LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2016. During the fiscal years ended December 31, 2015 and 2014, and the subsequent interim period through April 5, 2016, neither the Company nor anyone acting on its behalf has consulted with BDO USA, LLPwith respect to (i)the application of accounting principles to a specified transaction, either completed or proposed, or the type of audit opinion that might be rendered on the Company’s financial statements, and neither a written report nor oral advice was provided to the Company that BDO USA, LLPconcluded was an important factor considered by the Company in reaching a decision as to any accounting, auditing, or financial reporting issue or (ii)any matter that was either the subject of a “disagreement” or “reportable event” within the meaning of Item304(a)(1) of Regulation S-K. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NUMEREX CORP Date:April 5, 2016 /s/ Kenneth L. Gayron Kenneth L. Gayron Chief Financial Officer & Principal Accounting Officer
